DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 03 January 2020, has been entered in full. Claim 9 is amended. The amendment, filed 03 June 2020, has been entered in full. 
Applicant’s election without traverse of Group I {claims 1-5, 9 (i.e. a composition comprising the polypeptide) 10-14 and 17} and species election of amino acid substitutions at the 119th and 171st amino acids in the reply filed on 24 March 2022 is acknowledged.
The Examiner notes that the elected species is free of prior art. The remaining species have been rejoined for prosecution.
Claims 6-8, 15, 16, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 March 2022. Claims 1-5, 9-14 and 17 are under examination. 

			Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies REPUBLIC OF KOREA 10-2017-0118769 (09/15/2017), REPUBLIC OF KOREA 10-2017-0118770 (09/15/2017), REPUBLIC OF KOREA 10-2017-0118771 (09/15/2017), REPUBLIC OF KOREA 10-2017-0132862 (10/12/2017), REPUBLIC OF KOREA 10-2017-0132863 (10/12/2017) and REPUBLIC OF KOREA 10-2017-0132864 (10/12/2017), have been placed of record in the file.

			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 1/3/20 and 5/5/21) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  They have been placed in the application file and the information referred to therein has been considered as to the merits. 
	
			Sequence Rules
The specification is not in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.  When the description of a patent application discusses a sequence listing that is set forth in the “Sequence Listing” in accordance with paragraph (c) of the Sequence Rules and Regulations, reference must be made to the sequence by use of the assigned identifier (SEQ ID NO:), in the text and claims of the patent application. 
 Rule 37 CFR 1.821(a) presents a definition for nucleotide and/or amino acid sequences.  This definition sets forth limits in terms of numbers of amino acids and/or numbers of nucleotides, at or above which compliance with the sequence rules is required.  Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. Please see MPEP section 2422.01.  
The specification refers to a sequence in Figure 4, but does not identify the sequence by its sequence identifiers (SEQ ID NO:). The entire specification must be examined for proper sequence identifiers.  Sequences appearing in drawings should be referenced in the corresponding Brief Description thereof. See 37 C.F.R. §1.58(a) and §1.83.  Appropriate correction is required. 
 Applicant must submit a response to this Office Action and compliance with sequence rules simultaneously. Please refer to the attached Notice to Comply.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is dawn to “A fusion protein or peptide…wherein the fusion protein or peptide has increased in vivo half-life due to increased retention in vivo” .  The instant claim reads on a fusion protein and an unlinked peptide (i.e. a peptide that is not bound or fused to anything). 
Amending the claim to recite, “A fusion protein or fusion peptide…wherein the fusion protein or fusion peptide has increased in vivo half-life due to increased retention in vivo”, would be remedial. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant specification teaches that the invention related to Fc gamma receptors with improved binding ability to IgG antibodies (page 1). The specification teaches that it is expected that a technology using an Fc gamma receptor mutant will be applied to various protein therapeutic agents and candidate proteins to improve serum half-life. The specification teaches an autoimmune disease is a condition where antibodies produced in the body recognize autologous cells and immune cells attack the autologous cells through immune response. The specification teaches immune cells have Fc gamma receptors that bind to antibodies lead to immune response such as ADCC or ADCP. The specification teaches soluble Fc gamma RIIa, which binds to the antibody recognizing autologous cells and blocks binding of recognized autologous cells to immune cells, may be advantageously developed into a therapeutic agent for autoimmune disease (pages 4-5). The specification teaches the term “Fc-gamma receptor mutant” refers to a polypeptide of an Fc-gamma receptor which is different from the wild-type Fc-gamma receptor. The difference may include the difference in binding ability to immunoglobulins, therapeutic potential, amino acid composition, solubility, etc. It refers to change in one or more amino acid sequence from an Fc-gamma receptor consisting of natural or synthetic amino acids, capable of binding to an immunoglobulin or an Fc region thereof (Fc region)(page 7). 
The Examples teach the construction and screening of a Fc gamma RIIa mutant library (pages 26-30). The Examples teach SH2A40 mutants (SEQ ID NOs: 36 and44) showed higher affinity for human serum IgG than wildtype Fc gamma RIIa (SEQ ID NOs: 35 and 43)(page 30). The Examples teach cloning, expression and purification of isolated SH2A40 mutants (page 30-31). Th Examples employ ELISA to examine the ability of the Fc gamma RIIa and Fc gamma RIIa mutants to bind the Fc region of rituximab(IgG1)(31-42). The Examples teach the introduction of point mutations to examine the binding affinity of Fc gamma RIIb (page 42).  The Examples teach the comparison of affinity of wild-type FcyRI[b and MG2A45.1 mutation-introduced FcyRITb (MG2B45.1) for human serum IgG-FITC (page 43). The Examples  teaches the cloning of bevacizumab scFv and bevacizumab sFv-Fc gamma RIIa mutants to discern serum half-life. The Examples teach bevacizumab scFv-Fc gamma RIla wild type and bevacizumab scFv-Fc gamma RIIa-MG2A45.1 retain binding ability to rituximab consisting of IgG1 Fc. In addition, it was confirmed that the MG2A45.1 fusion protein with improved binding ability to Fc shows increased binding ability to rituximab, which reveals that the characteristics of wild type FcyRIIa and its mutant MG2A45.1 are retained after fusion with bevacizumab scFv (page 44-48). 
The specification is not enabled for the following reasons:
1.  MPEP 2164.01 teaches: When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (claiming a chimeric gene capable of being expressed in any cyanobacterium and thus defining the claimed gene by its use).
In the instant case, claims 12-14 recite a pharmaceutical composition comprising the Fc gamma receptor mutant polypeptide. When the term “pharmaceutical” is used in the preamble of a claim, its intended use as a pharmaceutical must be shown.  The intended use of the claim as a pharmaceutical is imputed to mean intended in vivo therapeutic use. 
Given the lack of guidance, one of ordinary skill in the art could not reasonably predict that the claimed pharmaceutical would be useful for immunosuppression, suppressing organ transplant rejection and treating autoimmune disease in a subject. In addition to the lack of guidance, the specification fails to teach working examples directed to the instant conditions/diseases. One cannot extrapolate the teachings of the specification to the claimed invention because the presented data is clearly not drawn to subjects or animal models with any of the recited diseases/disorders. The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art.
The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). However, lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. 
For example, the instant claims recite that the pharmaceutical composition is for treating any autoimmune disease. Morel teaches that while animal models have proved the best way to probe the mechanism of disease in general, with autoimmune diseases in particular, one has to be careful in directly applying data obtained from animal models to human diseases. Morel teaches that human autoimmune diseases show an extremely heterogeneous clinical presentation, which animal models present as simplified versions. Morel teaches that an animal model provides only a partial representation of the real biological complexities underlying the human disease (page 1062). Morel teaches that mouse models have its pitfalls and that many differences exist between mice and human but those differences are outweighed by the power of the experimental system offered by the mouse (page 1064). Morel teaches examples of common mouse models of autoimmune diseases including the experimental autoimmune encephalitis (EAE) animal model for multiple sclerosis (page 1062, Table 1) (Morel. Mouse models of human autoimmune diseases: Essential tools that require proper controls, Plos Biology Vol. 2/No. 8:1061-1064, August 2004).
2.  Lastly, “prevent” means to completely stop a condition from occurring.  “Prevention” is not a relative term, it is total. The specification is not enabled for a method of preventing or stopping any of the listed disorders/diseases including autoimmune disease. A very high degree of evidence is required, which is accepted in the art, that an absolute protection from the pathology exists over an extended period of time.  It could not be predicted that the claimed pharmaceutical composition would completely stop an autoimmune disease from ever occurring.
The specification fails to provide any guidance on the in vivo use of the claimed pharmaceutical composition, especially relating to immunosuppressing, suppressing organ transplant rejection or treating any autoimmune disease in a subject. In vivo treatment would be entirely unpredictable and a person of ordinary skill in the art would not be able to practice the claimed invention without undue experimentation.  The teachings set forth in the specification provided no more than a "plan" or "invitation" for those of skill in the art to experiment. 
Due to the inherent unpredictability and the large quantity of experimentation necessary to demonstrate that the onset of any autoimmune disease has been prevented; the inherent unpredictability, the large quantity of experimentation and the lack of guidance in the specification regarding a correlation between the presented data and immunosuppressing, suppressing organ transplant rejection or treating any autoimmune disease in a subject; the absence of working examples directed to same; the complex nature of the invention; and the state of the art which establishes the use of proper animal models to study treatment; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-11 are 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hogarth et al. (Reference of record; US 2002/0107359; published August 8, 2002)  in view of Ruike et al. (US 2016/02000807; published 7/14/16). 
Hogarth et al. teach Fc receptors (FcR) including Fc gamma RIIa and Fc gamma Rllb receptor proteins (abstract and para 0002). Hogarth et al. teach Fc gamma receptors are expressed on most hematopoietic cells, and through the binding of IgG play a key role in homeostasis of the immune system and host protection against infection. Hogarth et al. teach that there is a need in the art to elucidate the three dimensional structures and models of the Fc receptors, and to use such structures and models in therapeutic strategies, such as drug design (paras 0004-0007).
Hogarth et al. teach the location of amino acids involved in binding of Fc gamma Rlla to IgG and a comparison of the amino acid sequence of Fc gamma RIIa protein with the amino acid sequences of Fc gamma RIllb (Figures 7 and 18). Hogarth et al. teach preferred target FcR structures to model also include, but are not limited to, derivations of Fc receptor proteins, such as an Fc receptor having one or more amino acid residues substituted, deleted or added (referred to herein as Fc receptor mutants). Hogarth et al. teach that suitable target FcR structures to model using a method of the present invention include any FcR protein, polypeptide or peptide, including monomers, dimers and multimers of an FcR protein that is substantially structurally related to an Fc gamma RIIa protein. Hogarth et al. teach a more preferred target FcR structure to model includes a structure comprising Fc gamma RIIa, and Fc gamma RIIb protein (paras 0061-0064)(applies to claim 1).
Hogarth et al. teach the Ig-binding site (FIG. 17; "a") is targeted to directly affect the binding of FcR to lg (i.e., inhibition or enhancement). The IgG binding site of Fc gamma RIIa protein, includes, but is not limited to, residues 155, 156, 158-160, 113-116, 129, 131, 133 and 134 of SEQ ID NO:3, and can also include at least a portion of the second site described above (FIG. 17; "b"), the groove between the two IgG binding sites that form upon dimerization of Fc gamma RIIa protein. Hogarth et al. teach residues from site "b" that are included in IgG binding include, but are not limited to, residues 117-121, 125-129, 150-154 and 157-161 of SEQ ID NO:3. Hogarth et al. teach mutagenesis studies have identified several residues which have an effect on the binding of lgG, and the three dimensional structure disclosed herein clearly identifies which residues are surface exposed (i.e., are likely to participate in binding of IgG). These residues can be classified in three spatial groups: (1) Phe129, His131, Lys113, Pro114, Leu115, Val116; (2) Pro134 and Asp133; and (3) Leu159 and Ser161 (para 0123). Hogarth et al. teach the upper groove between the two monomers of the FcR (FIG. 17; '"b") is also targeted to directly affect the binding of FcR to lg (i.e., inhibition or enhancement). The upper groove provides an attractive site to build into in contrast to targeting a flat protein surface. The dimer structure of the Fc. gamma. RIIa protein suggests targeting C2 or pseudo C2 symmetric inhibitors. P Hogarth et al. teach preferred residues to target in the Fc gamma RIIa protein include Lys117, His131, Phei29, Asni154, Ser161, Leu159, Thri52 and Phe121, with Phe129, Lys117 and His131 being most preferred (para 0124)(applies to claims 1 and 5).
Claim 9 is included in the rejection because it reads on the polypeptide according to claim 1 and anything else, such as water. Claim 10 is included in the rejection because it recites an intended use (“for detecting an IgG antibody or an Fc region in a sample”). However, the composition of claim 10 does not recite an additional product. Claim 11 is included in the rejection because it recites an intended use (“for detecting an IgG antibody or an Fc region in a sample”). However, the kit of claim 11 does not recite an additional product. Claims 12-14 are included in the rejection because they recite an intended use (“for immunosuppression”, “for suppressing organ transplant rejection” and “for preventing or treating autoimmune disease”). The instant pharmaceutical composition claims not recite an additional product. It is noted that weight is given to the limitation “pharmaceutical”. Water is considered a pharmaceutically acceptable carrier and thus the claim encompasses the polypeptide according to claim 1 and water (applies to claims 9-14). 
Hogarth et al. teach an FcR polypeptide sequence that is 100% identical to amino acid residues 1-170 of instant SEQ ID NO:43. See below, Sequence Search Result A. Hogarth et al. teach an FcR polypeptide sequence that is 100% identical to amino acid residues 1-170 of instant SEQ ID NO:49. See below, Sequence Search Result B.  Instant SEQ ID NO: 43 comprises 183 amino acid residues.  Instant SEQ ID NO:49 comprises 172 amino acid residues. Hogarth et al. do not teach an Fc gamma receptor polypeptide sequence comprising 1-184 amino acid residue of SEQ ID NO:43 or  1-172 amino acid residues of SEQ ID NO:49.
Ruike et al. teach Fc gamma receptors, including Fc gamma RIIa and Fc gamma RIIb (para 0127). Ruike et al. teach Fc gamma receptor sequences that are 100% identical to instant SEQ ID NO:43 and instant SEQ ID NO:49. See sequence search results C and D, respectively. 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify an Fc gamma RIIa and Fc gamma RIIb, wherein amino acid residues at positions 117 and 159 are substituted as taught by Hogarth et al., wherein said Fc receptor comprises SEQ ID NO: 43 and SEQ ID NO:49, as taught by Ruike et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Hogarth et al. teach that knowledge of the three dimensional structure of FcR and targeting FcR/IgG binding sites provide a means for designing structure based drugs. Hogarth et al. teach preferred target FcR structures to model includes a structure comprising Fc gamma RIIa and Fc gamma RIIb. Knowing the protein sequence, as taught by Ruike et al. makes it easy to produce large quantities recombinantly. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hogarth et al.  in view of Ruike et al., as applied to claim 1 above, and further in view of Birks et al. 
(US 20140107034; published Apr 17, 2014).
	The teachings of Hogarth and Ruike are described above. The references do not teach a fusion protein comprising the Fc-gamma receptor mutant and a physiologically active protein or a physiologically active peptide. 
Birks et al. teach a fusion protein comprising a Fc gamma receptor protein and a heterologous polypeptide. Birks et al. teach that particularly suitable heterologous polypeptide segments include immunoglobulin moieties. In certain variations, the immunoglobulin moiety is an immunoglobulin heavy chain constant region, such as a human Fc fragment (para 0019)(applies to claim 17). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify an Fc gamma RIIa and Fc gamma RIIb, wherein amino acid residues at positions 117 and 159 are substituted as taught by Hogarth et al., wherein said Fc receptor comprises SEQ ID NO: 43 and SEQ ID NO:49, as taught by Ruike et al. to include linking a physiologically active protein or physiologically active peptide to a Fc gamma receptor, as taught by Birks. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because bounding or fusing a protein/peptide to the Fc gamma receptor can help purify, stabilize and/or target the receptor to a particular site. 


Allowable Subject Matter
Claim objection	
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 4 are objected to as being dependent upon objected Claim 2, but would be allowed once Claim 2 is allowed.
			Conclusion
		Claims 2-4 are objected to.
		Claims 1, 5, 9-14 and 17 are rejected.
		No claims are allowed.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

	
/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/12/22



SEQUENCE SEARCH RESULT A

This page gives you Search Results detail for the Application 16628427 and Search Result 20220112_164235_us-16-628-427a-43subk117x.pct90.rapbm. 



Title:          US-16-628-427A-43SUBK117X
Perfect score:  990
Sequence:       1 APPKAVLKLEPPWINVLQED..........PVTITVQVPSMGSSSPMGVI 183

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
   300     926   93.5    171  3  US-09-245-764-14           Sequence 14, Appl


RESULT 300
US-09-245-764-14
; Sequence 14, Application US/09245764
; Patent No. US20020107359A1
; GENERAL INFORMATION:
;  APPLICANT: Hogarth, P. Mark
;  APPLICANT: Powell, Maree S.
;  APPLICANT: McKenzie, Ian F.C.
;  APPLICANT: Maxwell, Kelly F.
;  APPLICANT: Garrett, Thomas P.J.
;  APPLICANT: Epa, Vidana
;  TITLE OF INVENTION: THREE DIMENSIONAL STRUCTURES AND MODELS OF Fc RECEPTORS
;  TITLE OF INVENTION: AND USES THEREOF
;  FILE REFERENCE: 4102-4
;  CURRENT APPLICATION NUMBER: US/09/245,764
;  CURRENT FILING DATE: 1999-02-05
;  EARLIER APPLICATION NUMBER: 60/099,994
;  EARLIER FILING DATE: 1998-09-11
;  EARLIER APPLICATION NUMBER: 60/073,972
;  EARLIER FILING DATE: 1998-02-06
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 14
;   LENGTH: 171
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-09-245-764-14



  Query Match             93.5%;  Score 926;  DB 3;  Length 171;
  Best Local Similarity   99.4%;  
  Matches  169;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APPKAVLKLEPPWINVLQEDSVTLTCQGARSPESDSIQWFHNGNLIPTHTQPSYRFKANN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 APPKAVLKLEPPWINVLQEDSVTLTCQGARSPESDSIQWFHNGNLIPTHTQPSYRFKANN 61

Qy         61 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIMLRCHSWKDKPLVXVTF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||:|||
Db         62 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIMLRCHSWKDKPLVKVTF 121

Qy        121 FQNGKSQKFSHLDPTFSIPQANHSHSGDYHCTGNIGYTLFSSKPVTITVQ 170
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 FQNGKSQKFSHLDPTFSIPQANHSHSGDYHCTGNIGYTLFSSKPVTITVQ 171


SEQUENCE SEARCH RESULT B

This page gives you Search Results detail for the Application 16628427 and Search Result 20220112_164235_us-16-628-427a-49subl159x.pct90.rapbm. 


Title:          US-16-628-427A-49SUBL159X
Perfect score:  938
Sequence:       1 APPKAVLKLEPQWINVLQED..........GNIGYTXYSSKPVTITVQAP 172

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
   417     927   98.8    170  3  US-09-245-764-6            Sequence 6, Appli


RESULT 417
US-09-245-764-6
; Sequence 6, Application US/09245764
; Patent No. US20020107359A1
; GENERAL INFORMATION:
;  APPLICANT: Hogarth, P. Mark
;  APPLICANT: Powell, Maree S.
;  APPLICANT: McKenzie, Ian F.C.
;  APPLICANT: Maxwell, Kelly F.
;  APPLICANT: Garrett, Thomas P.J.
;  APPLICANT: Epa, Vidana
;  TITLE OF INVENTION: THREE DIMENSIONAL STRUCTURES AND MODELS OF Fc RECEPTORS
;  TITLE OF INVENTION: AND USES THEREOF
;  FILE REFERENCE: 4102-4
;  CURRENT APPLICATION NUMBER: US/09/245,764
;  CURRENT FILING DATE: 1999-02-05
;  EARLIER APPLICATION NUMBER: 60/099,994
;  EARLIER FILING DATE: 1998-09-11
;  EARLIER APPLICATION NUMBER: 60/073,972
;  EARLIER FILING DATE: 1998-02-06
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 6
;   LENGTH: 170
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-09-245-764-6

  Query Match             98.8%;  Score 927;  DB 3;  Length 170;
  Best Local Similarity   99.4%;  
  Matches  169;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APPKAVLKLEPQWINVLQEDSVTLTCRGTHSPESDSIQWFHNGNLIPTHTQPSYRFKANN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 APPKAVLKLEPQWINVLQEDSVTLTCRGTHSPESDSIQWFHNGNLIPTHTQPSYRFKANN 60

Qy         61 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIVLRCHSWKDKPLVKVTF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIVLRCHSWKDKPLVKVTF 120

Qy        121 FQNGKSKKFSRSDPNFSIPQANHSHSGDYHCTGNIGYTXYSSKPVTITVQ 170
              ||||||||||||||||||||||||||||||||||||||:|||||||||||
Db        121 FQNGKSKKFSRSDPNFSIPQANHSHSGDYHCTGNIGYTLYSSKPVTITVQ 170




SEQUENCE SEARCH RESULT C

This page gives you Search Results detail for the Application 16628427 and Search Result 20220504_105949_us-16-628-427a-43.align150.rapbm. 



Title:          US-16-628-427A-43
Perfect score:  994
Sequence:       1 APPKAVLKLEPPWINVLQED..........PVTITVQVPSMGSSSPMGVI 183

                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    19     994  100.0    316  14  US-14-974-488-208          Sequence 208, App


RESULT 19
US-14-974-488-208
; Sequence 208, Application US/14974488
; Publication No. US20160200807A1
; GENERAL INFORMATION
;  APPLICANT: Chugai Seiyaku Kabushiki Kaisha
;  TITLE OF INVENTION: ANTI-MYOSTATIN ANTIBODIES, POLYPEPTIDES CONTAINING VARIANT FC
;  TITLE OF INVENTION:REGIONS, AND METHODS
;  FILE REFERENCE: 3467.0140000
;  CURRENT APPLICATION NUMBER: US/14/974,488
;  CURRENT FILING DATE: 2015-12-18
;  PRIOR APPLICATION NUMBER: JP2014-257636
;  PRIOR FILING DATE: 2014-12-19
;  NUMBER OF SEQ ID NOS: 381
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 208
;  LENGTH: 316
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-974-488-208

  Query Match             100.0%;  Score 994;  DB 14;  Length 316;
  Best Local Similarity   100.0%;  
  Matches  183;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APPKAVLKLEPPWINVLQEDSVTLTCQGARSPESDSIQWFHNGNLIPTHTQPSYRFKANN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         36 APPKAVLKLEPPWINVLQEDSVTLTCQGARSPESDSIQWFHNGNLIPTHTQPSYRFKANN 95

Qy         61 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIMLRCHSWKDKPLVKVTF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         96 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIMLRCHSWKDKPLVKVTF 155

Qy        121 FQNGKSQKFSHLDPTFSIPQANHSHSGDYHCTGNIGYTLFSSKPVTITVQVPSMGSSSPM 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        156 FQNGKSQKFSHLDPTFSIPQANHSHSGDYHCTGNIGYTLFSSKPVTITVQVPSMGSSSPM 215

Qy        181 GVI 183
              |||
Db        216 GVI 218
	


SEQUENCE SEARCH RESULT D

This page gives you Search Results detail for the Application 16628427 and Search Result 20220504_105949_us-16-628-427a-49.align150.rapbm. 



Title:          US-16-628-427A-49
Perfect score:  941
Sequence:       1 APPKAVLKLEPQWINVLQED..........GNIGYTLYSSKPVTITVQAP 172

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    39     941  100.0    217  14  US-14-974-488-214          Sequence 214, App

RESULT 39
US-14-974-488-214
; Sequence 214, Application US/14974488
; Publication No. US20160200807A1
; GENERAL INFORMATION
;  APPLICANT: Chugai Seiyaku Kabushiki Kaisha
;  TITLE OF INVENTION: ANTI-MYOSTATIN ANTIBODIES, POLYPEPTIDES CONTAINING VARIANT FC
;  TITLE OF INVENTION:REGIONS, AND METHODS
;  FILE REFERENCE: 3467.0140000
;  CURRENT APPLICATION NUMBER: US/14/974,488
;  CURRENT FILING DATE: 2015-12-18
;  PRIOR APPLICATION NUMBER: JP2014-257636
;  PRIOR FILING DATE: 2014-12-19
;  NUMBER OF SEQ ID NOS: 381
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 214
;  LENGTH: 217
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-14-974-488-214



  Query Match             100.0%;  Score 941;  DB 14;  Length 217;
  Best Local Similarity   100.0%;  
  Matches  172;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APPKAVLKLEPQWINVLQEDSVTLTCRGTHSPESDSIQWFHNGNLIPTHTQPSYRFKANN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         46 APPKAVLKLEPQWINVLQEDSVTLTCRGTHSPESDSIQWFHNGNLIPTHTQPSYRFKANN 105

Qy         61 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIVLRCHSWKDKPLVKVTF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        106 NDSGEYTCQTGQTSLSDPVHLTVLSEWLVLQTPHLEFQEGETIVLRCHSWKDKPLVKVTF 165

Qy        121 FQNGKSKKFSRSDPNFSIPQANHSHSGDYHCTGNIGYTLYSSKPVTITVQAP 172
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        166 FQNGKSKKFSRSDPNFSIPQANHSHSGDYHCTGNIGYTLYSSKPVTITVQAP 217